  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 1 of 35 PageID: 1




                            THE UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY

ZEO HEALTH LTD.,                                 §
MICAH PORTNEY,                                   §
TOUCHSTONE LIFE ESSENTIALS, INC.,                §
and NORWOOD E. STONE,                            §    Case No. 2:21-cv-11410
                                                 §
           Plaintiffs,                           §    JURY TRIAL DEMANDED
                                                 §
   vs.                                           §
                                                 §
ZOI GLOBAL, LLC,                                 §
LORI R. LEE, and DENISE STEPHENS,                §
                                                 §
              Defendants.                        §

                                           COMPLAINT

         Plaintiffs ZEO HEALTH LTD. (“Zeo Health”), MICAH PORTNEY (“Mr. Portney”),

TOUCHSTONE LIFE ESSENTIALS, INC. (“Touchstone Essentials”), and NORWOOD E.

STONE (“Mr. Stone”) (collectively, “Plaintiffs”) file this Complaint against Defendants ZOI

GLOBAL, LLC (“Zoi Global”), LORI R. LEE (“Ms. Lee”), and DENISE STEPHENS (“Ms.

Stephens”) (collectively, “Defendants”), and as claim for relief state as follows:

                                   NATURE OF THE ACTION

         1.      This is an action for false and misleading advertising under the Lanham Act § 43(a)

(15 U.S.C. § 1125(a)) and for defamation, product disparagement, and unfair competition in

violation of New Jersey law.

                                             PARTIES

         2.      Plaintiff Zeo Health Ltd. is a New York corporation with an address of 100

Waxhaw Parkway #870, Waxhaw, North Carolina, 28173.

         3.      Plaintiff Micah Portney, the president and founder of Zeo Health, is a citizen of


                                                  1
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 2 of 35 PageID: 2




North Carolina.

        4.      Zeo Health is the original manufacturer of zeolite supplements in the United States.

Zeo Health is a globally recognized brand and sells its zeolite products worldwide, including to

retail chains, health practitioners, and online stores.

        5.      Plaintiff Touchstone Life Essentials, Inc. is a North Carolina company with an

address of 101 Bronzewood Court, Cary, North Carolina, 27518.

        6.      Plaintiff Norwood E. (“Eddie”) Stone, the founder and CEO of Touchstone

Essentials, is a citizen of North Carolina.

        7.      Touchstone Essentials is a global seller of nutritional supplements, including

natural zeolite detox and whole food supplements and premium organic powders. One of its

standout products is the Touchstone Essentials Pure Body Extra Strength (now known as “Pure

Body Extra”) natural zeolite detoxifier. Touchstone Essentials is a competitor of Plaintiff Zeo

Health and of Defendants.

        8.      On information and belief, Defendant Zoi Global, LLC is a New Mexico company

with a principal place of business at 3900 Juan Tabo NE, Albuquerque, New Mexico, 87111. Zoi

Global is a direct competitor of Zeo Health and Touchstone Essentials in the zeolite supplement

market.

        9.      On information and belief, Defendant Lori R. Lee is an affiliate and advisor to Zoi

Global and is a citizen of New Jersey.

        10.     On information and belief, Defendant Denise Stephens is a founder and CEO of

Zoi Global and is a citizen of Texas.

        11.     On information and belief, Defendants sell dietary supplements, including

ClearDrops, an oral zeolite supplement.          Zoi Global sells its zeolite products, including




                                                   2
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 3 of 35 PageID: 3




ClearDrops, across the United States including within this district.

                                 JURISDICTION AND VENUE

       12.     This Court has subject matter jurisdiction under 15 U.S.C. § 1121 and 28 U.S.C. §

1331, because this action arises under the Lanham Act.

       13.     This Court has supplemental jurisdiction over Plaintiffs’ state law claims pursuant

to 28 U.S.C. § 1367(a).

       14.     Venue in this judicial district is proper under Title 28, United States Code, §§ 1391

and 1400 because Defendants conduct business within this District, sell products in this District,

and advertise their products in this District. Additionally, venue is proper because Ms. Lee resides

and conducts business in this District. Ms. Lee is a health educator and affiliate and advisor to Zoi

Global. She creates content for the Zoi Global website and creates and hosts webinars posted on

the website. She is prominently featured on Defendants’ website, zoiglobal.com. All of the

website’s pages, including the homepage, feature a link in the upper lefthand corner stating:

“WELCOME FROM: LORI R. LEE, MA, RDN, CPT, CLT FUNCTIONAL REGISTERED

DIETITIAN NUTRITIONIST.”

       15.     The web page on which Ms. Lee is featured identifies her address as “CHESTER

WOODS PROF PARK, 385 STATE ROUTE 24, SUITE 3H Chester New Jersey 07930” and her

email address as LORILEERD@THEWELLNESSCENTERNWJ.COM. The web page links to

The Wellness Center of Northwest Jersey, of which Ms. Lee is the “founder & executive director.”

Likewise, the Wellness Center of Northwest Jersey’s website, thewellnesscenternwj.com, includes

a link to the Zoi Global website. The contact information for the Wellness Center of Northwest

Jersey includes the identical Chester, New Jersey address, and phone and fax numbers featuring

the 973 area code, which serves the Newark, New Jersey area. On the Wellness Center website,




                                                 3
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 4 of 35 PageID: 4




Ms. Lee features pictures of Zoi Global’s products and invites visitors of the site to help

distribute/sell these products.

        16.     Furthermore, venue is proper because a substantial part of the events giving rise to

Plaintiffs’ claims occurred in this District. On information and belief, Defendants’ false and

misleading advertisements, Defendants’ defamatory statements about Plaintiffs, and Defendants’

disparagement of Plaintiffs’ products were targeted to—and have been viewed by—customers

and/or potential customers in this District. Not only does Defendants’ Zoi Global website feature

false, disparaging, and defamatory statements about Plaintiffs, the Wellness Center of Northwest

Jersey’s website directs customers and potential customers (including through direct hyperlinks)

to the Zoi Global website.

        17.     This Court has personal jurisdiction over Defendants because of Defendants’

continuous and systematic contacts and business activities within the state of New Jersey and

within this District.

                                         BACKGROUND

          Plaintiffs Zeo Health and Micah Portney and Their Zeolite Pure Powder

        18.     Zeo Health is the original manufacturer of zeolite supplements in the United States

and has been in business for nearly twenty years. Zeolite is a natural volcanic mineral with a wide

variety of uses and applications.

        19.     Zeo Health was founded in 1999 by Mr. Portney. Zeo Health was the first zeolite

supplementation manufacturer in the United States. Mr. Portney has worked with world-renowned

scientists and geologists to thoroughly understand the science behind zeolite and its uses for health

and is one of the foremost experts of zeolite supplementation in the world.




                                                 4
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 5 of 35 PageID: 5




       20.     Zeo Health is a globally recognized brand and sells its zeolite products worldwide,

including to retail chains, health practitioners, and online stores. Its products include zeolite

powder (including “Zeolite Pure”), zeolite capsules, and zeolite suspension. As the pioneer of

zeolite supplements in this country, Zeo Health and Mr. Portney have devoted an extraordinary

amount of time, research, and dedication into developing these products.

       21.     Studies by toxicologists have proven that Zeo Health’s zeolite supplements are safe

and effective. In the twenty years Zeo Health has been in business, there has been no pattern or

history of negative health issues associated with the use of Zeo Health’s products. Furthermore, a

third-party 2015 study performed by scientists at the University of Missouri, experts in testing for

heavy metals and bioavailability, determined that Zeo Health’s zeolite does not leach lead (or

arsenic) and, in fact, may detoxify it. Zeo Health states this information on its website and provides

links to the abstract of the University of Missouri study, along with other lab tests and toxicology

reports establishing the safety of its products.

  Plaintiffs Touchstone Essentials and Eddie Stone and Their Pure Body Extra Strength
                                     Zeolite Detoxifier

       22.     Touchstone Essentials, founded in 2012 by Mr. Stone, is a global seller of

nutritional supplements, including natural zeolite detox and whole food supplements and premium

organic powders. All of its products are lab-tested and backed by science, and all products are

formulated and manufactured to stringent quality standards. Touchstone Essentials currently

ships its products to over fifty-five different countries around the world. It is a competitor

of Plaintiff Zeo Health and of Defendants.

       23.     Touchstone Essentials’ growth has been driven largely by two standout

products, one of which is the Pure Body Extra zeolite detoxifier. To create this product,

Touchstone Essentials started with natural mineral zeolite—a scientifically proven detoxifier—



                                                   5
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 6 of 35 PageID: 6




and used a proprietary process that included a cleansing process for the natural zeolite (that was

validated by independent lab testing) to make it a highly effective detox.

       24.     Touchstone Essentials thoroughly cleans the zeolite in its products and has

invested in third-party independent testing of its zeolite products. The test results are

available online for anyone to view. The zeolite, as an aluminosilicate, used by Touchstone

Essentials has been granted Generally Recognized As Safe (GRAS) status by the Food and

Drug Administration.

       25.     Touchstone Essentials’ natural health supplements are backed by a body of

scientific knowledge and are endorsed by top doctors, health educators, and experts. Some of the

renowned contributors who appear on its health webinars and contribute to its blog include Dr.

Alex Lee, board-certified in Internal Medicine and Gastroenterology; Dr. Stephen A. Aiello,

board-certified in Internal Medicine, Geriatrics, and Holistic & Integrative Medicine; and Lucinda

Miller, one of the UK’s leading naturopaths and a specialist in children’s health.

                        Defendants and Zoi ClearDrops Liquid Zeolite

       26.     Defendants, who are direct competitors of Plaintiffs, sell dietary supplements,

including ClearDrops, an oral zeolite supplement.

       27.     According to Defendants’ website and social media, Dr. Nikolaos Tsirikos-

Karapanos is the formulator for Zoi Global and the president of Metron Nutraceuticals, the

exclusive formulator of Zoi ClearDrops.       According to Defendants’ website, Dr. Tsirikos-

Karapanos is a board-certified pharmacist, medical doctor, and cardiovascular surgeon and

“recipient of prestigious awards in thoracic and cardiovascular surgery.”

       28.     Ms. Lee is also prominently featured on Defendants’ website, zoiglobal.com. The

website’s homepage features a link stating: “WELCOME FROM: LORI R. LEE, MA, RDN, CPT,




                                                 6
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 7 of 35 PageID: 7




CLT FUNCTIONAL REGISTERED DIETITIAN NUTRITIONIST.” The web page on which

Ms. Lee is featured directly links to The Wellness Center of Northwest Jersey, of which Ms. Lee

is the “founder & executive director.” Likewise, the Wellness Center of Northwest Jersey’s

website, thewellnesscenternwj.com, includes a link to the Zoi Global website. On information and

belief, Ms. Lee is a health educator and affiliate and advisor to Zoi Global, and she creates content

for the Zoi Global website and creates and hosts webinars posted on the website.

          29.   Ms. Stephens is a founder and CEO of Zoi Global and is featured prominently in

numerous videos on Defendants’ website and social media, including YouTube and Facebook. On

information and belief, Ms. Stephens oversees, and is responsible for, the content of Defendants’

website and social media accounts.

 Defendants’ False and Misleading Statements Regarding Zeo Health, Micah Portney, and
                                  Zeolite Pure Powder

          30.   Defendants operate and create content for their websites, Zoi Global

(zoiglobal.com) and The Wellness Center of New Jersey (http://www.thewellnesscenternwj.com).

Defendants also have social media accounts, including a ZOI Global channel on YouTube and a

ZOI Global page on Facebook.

          31.   Defendants’ Zoi Global website prominently features a “Compare Us” section,

which compares Defendants’ products with those of various competitors.                According to

Defendants’ website, these comparison charts were prepared by Ms. Stephens.

          32.   One of Defendants’ comparison pages is titled “Zoi ClearDrops vs. Zeo Health

Zeolite         Pure,”        available        at        https://zoiglobal.com/compare-zeohealth-

zeolitepure?u=well4life&r=C1167. Defendants’ webpage features an image of Zeolite Pure

stamped with the word “PSEUDOSCIENCE.”




                                                    7
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 8 of 35 PageID: 8




Defendants’ website also features other images of Zeolite Pure stamped “PSEUDOSCIENCE” and

“FAKE NEWS.”




The Zoi Global Facebook page, available at https://www.facebook.com/zoiglobal2020/, also

compares Defendants’ and Zeo Health’s products. Zoi Global’s Facebook page features a similar

comparison image of Zeolite Pure stamped with the word “PSEUDOSCIENCE.”




                                             8
  Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 9 of 35 PageID: 9




Defendants provide no support for their false claim that Zeo Health’s products—which, like

Defendants’ products, are zeolite supplements—are “pseudoscience” or “fake news.”

       33.     The “Compare Us” section of Defendants’ website features a twenty-nine-minute

video in which Dr. Tsirikos-Karapanos makes various false, misleading, and disparaging

statements comparing Defendants’ Zoi ClearDrops to Zeo Health’s Zeolite Pure supplements. Dr.

Tsirikos-Karapanos first details his credentials as a pharmacist, medical doctor, and cardiovascular

surgeon, among others. He then goes on to make various false, misleading, and/or defamatory

statements. He states, for example:

   •   “[I]t’s very clear that the quality of the formulator is a key factor regarding the quality of

       the final formulation, the final product …. I’m very cautious when I see dietary

       supplements that have a no-name individual as a formulator. It is not the case with Zeo

       Health Zeolite Pure. Mr. Micah Portney is the formulator of this product. And Mr. Micah

       Portney has a very well-known past in the market, and he’s also very well known to

       regulatory agencies like the Food and Drug Administration …. In September 2004 … the

       FDA sent him a warning letter regarding his formulations. And later, in 2015/2016, his



                                                 9
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 10 of 35 PageID: 10




       name is mentioned at the Biennial Report of the Attorney General of California …. So, this

       is a significant component of the background and history of Mr. Micah Portney. I can tell

       [you] that personally, I wouldn’t trust to take even a glass of water from Mr. Portney.”

   •   “It is mandatory for dietary supplements in the United States … to be fully and adequately

       preserved …. [W]e don’t see in any preservative listed at the Zeo Health Zeolite Pure, and

       for this reason, we believe that the product is unpreserved. Now, let me tell you that, in

       simple words, it is illegal for a dietary supplement to be nonpreserved in the United States

       …. So, I’m just wondering how this product is still in the market, being nonpreserved.

       That’s a question mark there, and that’s a huge red flag.”

   •   “If you have dietary supplements formulation, you must test it for four elements, according

       to the United States Pharmacopeia …. These four elements are arsenic, cadmium, mercury,

       and lead …. There’s nothing to compare regarding Zeo Health relevant testing. All this

       information is unknown. We don’t know how this product is made.”

   •   “For the final product regarding the Zeo Health Zeolite Pure powder, we don’t have any

       information, including elemental impurities. We don’t know if Zeo Health Zeolite Pure is

       ever tested for elemental impurities, and if yes, for what elements at what concentration,

       etc. But at this point, let me tell you that this is very valid huge red flag, given the past of

       Mr. Micah Portney …. I really don’t understand why Mr. Portney don’t provide any

       information regarding elemental impurities in this formulation he makes, the Zeo Health

       Zeolite Pure. Based on his past, I think we are very entitled to feel that there is a huge

       question mark and a huge red flag regarding, first of all, the safe[ty] of this zeolite powder.”

       34.     At the end of the video, Ms. Stephens, founder and CEO of Zeo Health, states: “Dr.

Nikolaos, you’ve laid the facts out on the table. If the consumer is looking for the benefits of



                                                 10
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 11 of 35 PageID: 11




zeolite, the gold standard is at Zoi Global. Once the research is done, the answers are presented.”

(emphasis added).

       35.     Also on Defendants’ website at https://zoiglobal.com/compare-zeohealth-

zeolitepure?u=well4life&r=C1167 are links to “DEPT OF HEALTH & HUMAN SERVICES,”

“CALIFORNIA DEPARTMENT OF JUSTICE,” and “2020.04 – FDA LETTER TO BARRY

COHEN” and a table purporting to compare Defendants’ products with Zeo Health’s. With respect

to the products’ “regulatory/litigation history,” Defendants claim that they have an “excellent

reputation,” while Zeo Health has received “FDA warning letters”:




Defendants further claim that their products have no regulatory issues, while Zeo Health’s have

“multiple”:




       36.     These statements are false and misleading. For example, none of the linked

documents, or any other evidence provided by Defendants, are actually FDA warning letters. Nor


                                                11
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 12 of 35 PageID: 12




do the documents state that Zeo Health’s liquid zeolite products—the subject of Defendants’

comparison—have any regulatory issues. Further, none of the linked documents supports that Zeo

Health’s competing zeolite supplements have been found to be unsafe, ineffective, or have

received any complaints from customers. Additionally, Defendants’ assertion that “it is illegal”

and “a huge red flag” for Zeo Health’s products to be nonpreserved is false and misleading: Zeolite

Pure, which is a powder (and is heat-treated), does not require a preservative. Defendants’

statements regarding the United States Pharmacopeia and testing of elements are similarly

misleading, as that organization has no relationship to dietary supplements or their regulation.

       37.     As a result of Defendants’ false and misleading statements, Zeo Health and Mr.

Portney have suffered reputational harm and loss of business.

  Defendants’ False and Misleading Statements Regarding Touchstone Essentials, Eddie
                         Stone, and Pure Body Extra Strength

       38.     Another of Defendants’ comparison webpages is titled “Zoi ClearDrops vs.

Touchstone    Pure   Body     Extra   Strength,”     available   at   https://zoiglobal.com/compare-

touchstone?u=well4life&r=C1167. The webpage features an image of Touchstone Pure Body

Extra Strength stamped with the word “PSEUDOSCIENCE.”




                                                12
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 13 of 35 PageID: 13




Defendants’ website also features an image of Touchstone Pure Body Extra Strength stamped

“PSEUDOSCIENCE” and “FAKE NEWS.”




The Zoi Global Facebook page also compares Defendants’ and Touchstone Essentials’ products,

available at https://www.facebook.com/zoiglobal2020/. Zoi Global’s Facebook page features a




                                            13
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 14 of 35 PageID: 14




similar comparison image of Touchstone Pure Body Extra Strength stamped with the word

“PSEUDOSCIENCE.”




Defendants provide no support for their claim that Plaintiffs’ products—which, like Defendants’

products, are zeolite supplements—are “pseudoscience” or “fake news.”

       39.     The “Compare Us” section of Defendants’ website features two videos in which

Dr. Tsirikos-Karapanos compares Defendants’ product to Touchstone Essentials’ and makes

various false, misleading, and disparaging statements about Touchstone Essentials, Mr. Stone, and

Pure Body Extra Strength. The first video is twenty-nine minutes long, and the second video is

one hour and sixteen minutes long. The second video is also available for view on Defendants’

YouTube channel under the title “ZOI Global Response To ZOI ClearDrops vs. Touchstone PBX

Comparison.”

       40.     In the twenty-nine minute video, Ms. Stephens introduces Dr. Tsirikos-Karapanos

as a triple-board certified PharmD, MD, and PhD, and “extremely qualified to speak to all of the

scientific elements during this comparison.” Dr. Tsirikos-Karapanos then goes on to make various

false, misleading statements, and/or defamatory statements, for example:



                                               14
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 15 of 35 PageID: 15




  •   “We have, as of today, zero information regarding the supplier [for Touchstone Essentials

      Pure Body Extra Strength] …. We don’t know if this supplier is an FDA registered or

      inspected company.”

  •   “[I]t is mandatory for all dietary supplements circulating in the United States, and in many

      other territories all over the world, to be preserved. Or, let me put it in lay language, in

      simpler language, it is illegal to have in the United States the product that is not preserved

      …. Unfortunately, I see that the Touchstone Essentials has no preservative within it ….

      We see a big red flag here with Touchstone Essentials Pure Body Extra Strength as

      nonpreserved. If this is true, and the Touchstone Essentials Pure Body Extra Strength is

      not preserved, that’s sad, and to my understanding this is a red flag, this is a non-FDA

      compliant feature.”

  •   “Interestingly, for the Touchstone Essentials, we don’t know the actual number of elements

      tested, but more importantly, … we have seen from the information presented by

      Touchstone Essentials, that the test that they conduct … the alarming component here is

      the method of analysis or the standard. These metals are tested according to the EPA

      standards. EPA is the Environmental Protection Agency in the United States, and has no

      jurisdiction over dietary supplements. To me, that’s is a very big question mark that this

      brings …. There is absolutely no regulatory issue regarding the Zoi Global ClearDrops ….

      Unfortunately, we see several red flags with the Touchstone Essentials Pure Body Extra

      Strength product. First, it seems, according to the information provided by Touchstone,

      that it is unpreserved, and that’s a bigtime problem. Also, this is outside of the FDA

      required standards for preservation. It seems also that elemental impurities have not been




                                               15
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 16 of 35 PageID: 16




       tested according to the FDA standards or requirements but according to the requirements

       of the … EPA, which has no jurisdiction over dietary supplements.”

       41.     At the end of the video, Ms. Stephens, founder and CEO of Zeo Health, states:

“Thank you so much, Dr. Nikolaos …. Like you said, we can hoodwink some people some of the

time, but not all of the people all of the time. And at the end of the day, we put our science where

our mouth is, we make it readily available, we don’t use any trickery words, and that is with great

pride that Zoi Global can hang their hat, as Zoi Global is the zeolite gold standard.”

       42.     These statements are false and misleading. For example, there are no guidelines

stating that Pure Body Extra must have an added preservative, and Plaintiffs use pasteurization

and employ a variety of quality control measures to ensure that their products are safe.

Additionally, Defendants misrepresent and omit information from the lab results they cite. And it

is false and misleading for Defendants to state that, simply because the lab uses the common EPA

standards, Plaintiffs’ products do not meet FDA standards, have “regulatory issues,” and are

“alarming.”

       43.     In the second video, which is also posted on Defendants’ YouTube channel, Ms.

Stephens appears alongside Dr. Tsirikos-Karapanos. Dr. Tsirikos-Karapanos directs the entire

video at Touchstone Essentials, and Mr. Stone specifically, whom he repeatedly addresses by

name. The video contains various false, misleading, and/or defamatory statements, including:

   •   Repeated false and denigrating references to a company, Waiora Global, that Mr. Stone

       last worked for ten years ago as a minority partner, and a lawsuit against Waiora that did

       not involve any acts by Mr. Stone and from which he was dismissed with prejudice (and

       was not a party to the final settlement). Dr. Tsirikos-Karapanos states, for example:




                                                16
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 17 of 35 PageID: 17




      1) “[A]ccording to your LinkedIn page, you were with Waiora from April 2004 until June

         2011, and on February 2012, you started Touchstone Essentials. Class action against

         your company, Waiora, was filed on January 25, 2012. Five days later, on February

         2012, you started Touchstone. I’ve heard by many, and I don’t know and I make no

         determination because I don’t have knowledge, that Waiora was the root of all evil in

         the zeolite space. Because of crazy claims of treating cancers, treating autism, treating

         other diseases. Again, I don’t have knowledge about this, but that’s what I’ve heard.

         Also, I’ve heard that Touchstone is your successful effort to rebrand your previous

         business, Waiora.”

      2) “[O]ne of your people in Waiora … became member and partner of Metron

         Nutraceuticals. Well, after he stole products from Metron Nutraceuticals and relabeled

         them in his effort to sell them as his own products …. there was litigation about this

         matter, and … the court put [him] in Cuyahoga County jail for three days for civil and

         criminal contempt to the court.”

      3) “Mr. Stone … you don’t disclose, your company’s not disclosing, any amount of

         zeolite, but instead you disclose only what is the dispensed volume if someone pushes

         this button …. As a businessman involved in class action, alleging that your previous

         company, Waiora, was not putting in the bottle the amount of zeolite that was claimed

         in the label, do you realize that not having the amount of zeolite in your label smells a

         little Waiora? Has the flavor of Waiora? …. But Mr. Stone, let me tell you, not having

         the amount of zeolite in your bottle, it’s a huge red flag.”

  •   Multiple false and misleading statements that Plaintiffs’ products are not FDA compliant,

      including:




                                               17
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 18 of 35 PageID: 18




     1) “Is Pure Body Extra Strength manufactured at an FDA-registered facility? I’m saying

        this, because I don’t see it in the label, and I know firsthand as president of Metron

        Nutraceuticals, inspected by the FDA with a stellar outcome, and I know it as a

        pharmacist—board-certified pharmacist and medical doctor—that FDA-registered

        facilities would not risk to operate outside of the CGMP requirements as set by the

        FDA. So, I see that you don’t disclose the amount of zeolite in your label. So I’m

        wondering, is this made at an FDA-registered and maybe inspected facility? Who made

        this product? Who agreed that this product will not disclose the amount of the zeolite

        on the label?”

     2) “Is the manufacturing of Pure Body Extra Strength done according to the FDA CGMP

        requirements as monitored by quality control and quality insurance? Because if it is

        the case, it’s very questionable how the quality control and quality assurance of an

        FDA-registered and maybe inspected facility allow you to not to disclose how much

        zeolite you have per the dispensed volume.”




                                            18
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 19 of 35 PageID: 19




   •   Repeated false and misleading statements that Plaintiffs’ products are mislabeled,

       unnatural, and unsafe including:

       1) “We want to know how much exactly zeolite you have in this bottle. But Mr. Stone,

             let me tell you, not having the amount of zeolite in your bottle, it’s a huge red flag.”

       2) “Unfortunately, you’ve provide[d] some false information about the zeolite within Pure

             Body Extra Strength. You claim that the zeolite inside the Pure Body Extra Strength

             is natural zeolite …. The Zeolite inside Pure Body Extra Strength is a manufactured

             zeolite …. You have a manufactured zeolite, not a zeolite ‘as is’ …. There is a problem

             that you declare it as natural, it is not.”

       3) “[T]he free aluminum in your formulation is … around ten times more than what it is

             permitted.”

   •   Repeated statements suggesting that Mr. Stone lacks knowledge and scientific

       understanding of the products-at-issue, for example: “Well, Mr. Norwood Eddie Stone,

       you can read about the science behind ClearDrops if you spend the time to read our three

       patents. And if you don’t understand the patents, and that I can understand, you can hire a

       real scientist to read our patents and explain it to you.”

   •   Defendants also incorrectly state: “Mr. Norwood Eddie Stone, you do not have a

       proprietary, company-owned process.”

       44.       Also      on      Defendants’       website    at    https://zoiglobal.com/compare-

touchstone?u=well4life&r=C1167 is a table purporting to compare Defendants’ products with

Touchstone Essentials’. With respect to whether the products are “Adequately Preserved,”

Defendants claim that “YES,” their products are preserved, while Touchstone Essentials’ products

are “Unpreserved” and “Non-FDA Compliant”:



                                                     19
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 20 of 35 PageID: 20




With respect to the products’ “Elemental Impurities Testing Standards,” Defendants claim that

Touchstone Essentials’ standards are “Non-FDA Compliant Test (Tested to EPA Standards)”:




The hyperlink provided by Defendants links to a third-party laboratory analysis for Touchstone

Essentials’ zeolite product Pure Body—not for Touchstone Essentials’ zeolite product Pure Body

Extra Strength—thus, the incorrect link is provided and the lab results are misrepresented.

Additionally, Defendants’ second video falsely represents that Touchstone Essentials’ zeolite

product, Pure Body Extra, has detectable free aluminum that represents a danger to consumers:

“[T]he free aluminum in your formulation is … around ten times more than what it is permitted.”

In fact, zeolites by their nature are aluminosilicates, which means that their molecular structure is



                                                 20
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 21 of 35 PageID: 21




aluminum and silicon; there is no free aluminum in zeolite as the aluminum in inherent in its

structure. The lab analysis reference is not for Pure Body Extra, and is misrepresented as having

free aluminum when in fact the lab analysis was an acid digest of the zeolite, to test each element,

thereby showing its molecular contents.

       Additionally, in the section of the table titled “Regulatory Issues,” Defendants state that

their products have no issues while Touchstone Essentials’ products are “Unpreserved; Non-FDA

Compliant Elemental Impurities Testing Standards”:




       45.     These statements are false and misleading. Defendants provide no support for their

assertion that Touchstone Essentials’ products are “unpreserved.” Neither the linked laboratory

analysis, nor any other evidence provided by Defendants, demonstrates that Touchstone

Essentials’ products are “non-FDA compliant” or that Touchstone Essentials’ zeolite supplements

have been found to be unsafe or ineffective in any way.

       46.     As a result of Defendants’ false and misleading statements, Touchstone Essentials

and Eddie Stone have suffered, and will imminently suffer, reputational harm and loss of business.

                                  COUNT ONE
                   FALSE ADVERTISING UNDER THE LANHAM ACT

       47.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

46 herein.

       48.     Defendants’ statements, including that Plaintiffs Zeo Health and Mr. Portney and

their zeolite products are unsafe, have “huge red flags,” have been the subject of FDA warning

letters, have been the subject of “multiple” regulatory issues, and are “pseudoscience” and “fake


                                                21
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 22 of 35 PageID: 22




news,” are false and misleading. Defendants’ statements that Mr. Portney is untrustworthy, is

“very well known to regulatory agencies like the Food and Drug Administration,” and has a

disreputable past, are also false.

        49.     These statements are presented as fact by Defendants. At the end of the Zeo Health

comparison video, Ms. Stephens states: “Dr. Nikolaos, you’ve laid the facts out on the table. If

the consumer is looking for the benefits of zeolite, the gold standard is at Zoi Global. Once the

research is done, the answers are presented.” Defendants also use Dr. Tsirikos-Karapanos to

provide credibility. Defendants further claim to support their statements with documents linked

via hyperlinks. Defendants’ statements are demonstrably untrue and can be independently verified

as such. For example, the three documents linked by Defendants do not support their claims, and

empirical verification establishes that Zeo Health’s products have not been the subject of FDA

warning letters, have not been the subject of “multiple” regulatory issues, and have not been found

to be “pseudoscience” or “fake news.”

        50.     Additionally, Defendants’ statements, including that Plaintiffs Touchstone

Essentials and Mr. Stone’s zeolite products are non-FDA compliant, unsafe, mislabeled, have “red

flags,” and are “pseudoscience” and “fake news,” are false and misleading.            Defendants’

statements that Touchstone Essentials is the “rebrand” of an allegedly dishonest (or worse)

company that was the “root of all evil in the zeolite space,” that there was a judgment against Mr.

Stone/that Mr. Stone was found to have any liability in the Waiora litigation, and that Mr. Stone

lacks knowledge and scientific understanding about the products-at-issue are also false.

        51.     These statements are also presented as fact by Defendants. At the end of the first

Touchstone Essentials video, Ms. Stephens states: “And at the end of the day, we put our science

where our mouth is, we make it readily available, we don’t use any trickery words, and that is with




                                                22
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 23 of 35 PageID: 23




great pride that Zoi Global can hang their hat.” Defendants also use Dr. Tsirikos-Karapanos to

provide credibility. Defendants further claim to support their statements with linked documents,

and document and video excerpts included in the videos. Defendants’ statements are demonstrably

untrue and can be independently verified as such. For example, empirical verification establishes

that Plaintiffs’ products have never been found to be non-FDA compliant, unsafe, unnatural,

“pseudoscience” or “fake news.” Further, empirical verification establishes that Defendants’

characterization of the Waiora litigation and Mr. Stone’s involvement in the lawsuit is false.

       52.     Defendants’ statements about Plaintiffs, which are held out as fact and purport to

be supported by documents and public records and which are presented by a doctor in the website

videos, create an actual deception or at least a tendency to deceive a substantial portion of the

intended audience, customers in the supplement market.

       53.     Defendants’ deception is material in that it is likely to influence purchasing

decisions, as safety and efficacy drive the purchasing decisions of customers in the supplement

market.

       54.     On information and belief, Defendants’ advertised goods, which are directed to

customers all over the country and can be viewed internationally via Defendants’ website and

social media, traveled in interstate commerce.

       55.     Defendants’ false advertising created a likelihood of injury and actual injury to

Plaintiffs in terms of declining sales, loss of good will, and reputation.

                              COUNT TWO
          DEFAMATION OF ZEO HEALTH LTD. UNDER NEW JERSEY LAW

       56.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

55 herein.




                                                  23
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 24 of 35 PageID: 24




       57.     Defendants’ statements, including that Zeo Health and its zeolite products have

“huge red flags,” are unsafe, have been the subject of FDA warning letters, have been the subject

of “multiple” regulatory issues, and are “pseudoscience” and “fake news,” are false and injurious

to Zeo Health’s reputation and subject Zeo Health to a loss of good will and confidence in which

they are held by customers, prospective customers, and others. Defendants’ statements that Zeo

Health’s president and founder Mr. Portney is untrustworthy, is “very well known to regulatory

agencies like the Food and Drug Administration,” and has a disreputable past, also have this effect.

       58.      Defendants’ statements, which are held out as fact and purport to be supported by

documents and public records and the opinions of a multi-credentialed doctor and president of

Metron Nutraceuticals are demonstrably untrue and can be independently verified as such.

       59.     Defendants’ statements, which cite Zeo Health, Mr. Portney, and their products by

name, are statements concerning Plaintiffs.

       60.     Defendants’ statements, which are publicly posted on the Zoi Global website and

social media, were, and continue to be, communicated to customers and potential customers

throughout the world.

       61.     Defendants’ statements were not only negligent but were made with reckless

disregard of whether they were false and with knowledge that they were false. The documents

provided by Defendants in the links on their website do not support Defendants’ claims, and

empirical verification establishes that Plaintiffs’ products do not have “huge red flags,” have not

been the subject of FDA warning letters, have not been the subject of “multiple” regulatory issues,

and have not been found to be “pseudoscience” or “fake news.” Further, according to Defendants’

website, Dr. Tsirikos-Karapanos is a board-certified pharmacist, medical doctor, and




                                                24
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 25 of 35 PageID: 25




cardiovascular surgeon and “recipient of prestigious awards in thoracic and cardiovascular

surgery” and, as such, was aware and should have been aware of the falsity of his statements.

       62.     Defendants’ statements affected Zeo Health in its business, trade, and profession.

       63.     Defendants’ defamatory statements caused damage to Zeo Health in terms of loss

of sales, good will, and reputation.

                               COUNT THREE
             DEFAMATION OF MICAH PORTNEY UNDER NEW JERSEY LAW

       64.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

63 herein.

       65.     Defendants’ statements, including that Mr. Portney is untrustworthy, is “very well

known to regulatory agencies like the Food and Drug Administration,” and has a disreputable past,

that his company Zeo Health’s products are unsafe, have “huge red flags,” have been the subject

of FDA warning letters, have been the subject of “multiple” regulatory issues, and are

“pseudoscience” and “fake news,” are false and injurious to Mr. Portney’s reputation and subject

him to a loss of good will and confidence in which he is held by customers, prospective customers,

and others.

       66.      Defendants’ statements, which are held out as fact and purport to be supported by

documents and public records and the opinions of a multi-credentialed doctor and president of

Metron Nutraceuticals are demonstrably untrue and can be independently verified as such.

       67.     Defendants’ statements, which cite Mr. Portney, Zeo Health, and their products by

name, are statements concerning Plaintiffs.

       68.     Defendants’ statements, which are publicly posted on the Zoi Global website and

social media, were, and continue to be, communicated to customers and potential customers

throughout the world.



                                                25
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 26 of 35 PageID: 26




       69.     Defendants’ statements were not only negligent but were made with reckless

disregard of whether they were false and with knowledge that they were false. The documents

provided by Defendants in the links on their website do not support Defendants’ claims, and

empirical verification establishes that Mr. Portney is not “well known” by regulatory agencies, and

his products do not have “huge red flags,” have not been the subject of FDA warning letters, have

not been the subject of “multiple” regulatory issues, and have not been found to be

“pseudoscience” or “fake news.”        Further, according to Defendants’ website, Dr. Tsirikos-

Karapanos is a board-certified pharmacist, medical doctor, and cardiovascular surgeon and

“recipient of prestigious awards in thoracic and cardiovascular surgery” and, as such, was aware

and should have been aware of the falsity of his statements.

       70.     Defendants’ statements affected Mr. Portney in his business, trade, and profession.

       71.     Defendants’ defamatory statements caused damage to Mr. Portney in terms of loss

of sales, good will, and reputation.

                          COUNT FOUR
    DEFAMATION OF TOUCHSTONE ESSENTIALS UNDER NEW JERSEY LAW

       72.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

71 herein.

       73.     Defendants’ statements, including that Plaintiffs Touchstone Essentials and its

zeolite products are non-FDA compliant, unsafe, mislabeled, have “red flags,” and are

“pseudoscience” and “fake news,” are false and injurious to Touchstone Essentials’ reputation and

subject Touchstone Essentials to a loss of good will and confidence in which it is held by

customers, prospective customers, and others. Defendants’ statements that Touchstone Essentials

is the “rebrand” of an allegedly dishonest (or worse) company that was the “root of all evil in the

zeolite space,” that there was a judgment against Mr. Stone/that Mr. Stone was found to have any



                                                26
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 27 of 35 PageID: 27




liability in the Waiora litigation, and that Touchstone Essentials’ founder and CEO Mr. Stone lacks

knowledge and scientific understanding about the products-at-issue also have this effect.

       74.      Defendants’ statements, which are held out as fact and purport to be supported by

documents and public records and the opinions of a multi-credentialed doctor and president of

Metron Nutraceuticals are demonstrably untrue and can be independently verified as such.

       75.     Defendants’ statements, which cite Touchstone Essentials, Mr. Stone, and their

products by name, are statements concerning Plaintiffs.

       76.     Defendants’ statements, which are publicly posted on the Zoi Global website and

social media, were, and continue to be, communicated to customers and potential customers

throughout the world.

       77.     Defendants’ statements were not only negligent but were made with reckless

disregard of whether they were false and with knowledge that they were false. The documents

provided by Defendants in the links on their website and referenced in their videos do not support

Defendants’ claims, and empirical verification establishes that Touchstone Essentials’ products

are not non-FDA compliant, are not unsafe, are not mislabeled, do not have “red flags,” and are

not “pseudoscience” or “fake news.” Further, empirical verification establishes that Defendants’

characterization of the Waiora litigation and Mr. Stone’s involvement in the lawsuit is false, as are

their statements that Touchstone Essentials is a “rebrand” of Waiora and the “root of all evil in the

zeolite space,” and that Mr. Stone lacks knowledge and scientific understanding about the

products-at-issue are also false.    Further, according to Defendants’ website, Dr. Tsirikos-

Karapanos is a board-certified pharmacist, medical doctor, and cardiovascular surgeon and

“recipient of prestigious awards in thoracic and cardiovascular surgery” and, as such, was aware

and should have been aware of the falsity of his statements.




                                                 27
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 28 of 35 PageID: 28




       78.     Defendants’ statements affected, and will imminently affect, Touchstone Essentials

in its business, trade, and profession.

       79.     Defendants’ defamatory statements caused, and will imminently cause, damage to

Touchstone Essentials in terms of loss of sales, good will, and reputation.

                               COUNT FIVE
             DEFAMATION OF EDDIE STONE UNDER NEW JERSEY LAW

       80.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

79 herein.

       81.     Defendants’ statements, including that Touchstone Essentials’ zeolite products are

non-FDA compliant, unsafe, mislabeled, have “red flags,” and are “pseudoscience” and “fake

news,” are false and injurious to Mr. Stone’s reputation, as the founder and CEO of Touchstone

Essentials, and subject him to a loss of good will and confidence in which he is held by customers,

prospective customers, and others. Defendants’ statements that Touchstone Essentials is the

“rebrand” of an allegedly dishonest (or worse) company that was the “root of all evil in the zeolite

space,” that there was a judgment against Mr. Stone/that Mr. Stone was found to have any liability

in the Waiora litigation, and that Touchstone Essentials’ founder and CEO Mr. Stone lacks

knowledge and scientific understanding about the products-at-issue also have this effect.

       82.      Defendants’ statements, which are held out as fact and purport to be supported by

documents and public records and the opinions of a multi-credentialed doctor and president of

Metron Nutraceuticals are demonstrably untrue and can be independently verified as such.

       83.     Defendants’ statements, which cite Mr. Stone, Touchstone Essentials, and their

products by name, are statements concerning Plaintiffs.




                                                28
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 29 of 35 PageID: 29




       84.     Defendants’ statements, which are publicly posted on the Zoi Global website and

social media, were, and continue to be, communicated to customers and potential customers

throughout the world.

       85.     Defendants’ statements were not only negligent but were made with reckless

disregard of whether they were false and with knowledge that they were false. The documents

provided by Defendants in the links on their website and referenced in their videos do not support

Defendants’ claims, and empirical verification establishes that Touchstone Essentials’ products

are not non-FDA compliant, are not unsafe, are not mislabeled, do not have “red flags,” and are

not “pseudoscience” or “fake news.” Further, empirical verification establishes that Defendants’

characterization of the Waiora litigation and Mr. Stone’s involvement in the lawsuit is false, as are

their statements that Touchstone Essentials is a “rebrand” of Waiora and the “root of all evil in the

zeolite space,” and that Mr. Stone lacks knowledge and scientific understanding about the

products-at-issue are also false.    Further, according to Defendants’ website, Dr. Tsirikos-

Karapanos is a board-certified pharmacist, medical doctor, and cardiovascular surgeon and

“recipient of prestigious awards in thoracic and cardiovascular surgery” and, as such, was aware

and should have been aware of the falsity of his statements.

       86.     Defendants’ statements affected, and will imminently affect, Mr. Stone in his

business, trade, and profession.

       87.     Defendants’ defamatory statements caused, and will imminently cause, damage to

Mr. Stone in terms of loss of sales, good will, and reputation.

                                COUNT SIX
               PRODUCT DISPARAGEMENT UNDER NEW JERSEY LAW

       88.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

87 herein.



                                                 29
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 30 of 35 PageID: 30




       89.     Defendants’ statements regarding Zeo Health and Mr. Portney, which are publicly

posted on the Zoi Global website, were, and continue to be, communicated to customers and

potential customers throughout the world. These statements, which include claims that Plaintiffs’

products have been subject of regulatory issues and are “pseudoscience” and “fake news,” relate

to Plaintiffs’ business and products.

       90.      Defendants’ statements were made with reckless disregard of whether they were

false and/or with knowledge that they were false. The documents provided by Defendants in the

links on their website do not support Defendants’ claims, and empirical verification establishes

that Plaintiffs’ products do not have “huge red flags,” have not been the subject of FDA warning

letters, have not been the subject of “multiple” regulatory issues, and have not been found to be

“pseudoscience” or “fake news.”         Further, according to Defendants’ website, Dr. Tsirikos-

Karapanos is a board-certified pharmacist, medical doctor, and cardiovascular surgeon and

“recipient of prestigious awards in thoracic and cardiovascular surgery” and, as such, was aware

and should have been aware of the falsity of his statements.

       91.      Defendants’ statements are presented as fact by Defendants. At the end of the

video, Ms. Stephens states: “Dr. Nikolaos, you’ve laid the facts out on the table. If the consumer

is looking for the benefits of zeolite, the gold standard is at Zoi Global. Once the research is done,

the answers are presented.” Defendants further claim to support their statements with documents

linked via hyperlinks. Defendants’ statements are demonstrably untrue and can be independently

verified as such. For example, the three documents linked by Defendants do not support their

claims, and empirical verification establishes that Plaintiffs’ products have not been the subject of

FDA warning letters, have not been the subject of “multiple” regulatory issues, and have not been

found to be “pseudoscience” or “fake news.”




                                                 30
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 31 of 35 PageID: 31




        92.     Similarly, Defendants’ statements regarding Touchstone Essentials and Mr. Stone,

which are publicly posted on the Zoi Global website and social media, were, and continue to be,

communicated to customers and potential customers throughout the world. These statements,

which include claims that Plaintiffs’ products are non-FDA compliant, unsafe, mislabeled, have

“red flags,” and are “pseudoscience” and “fake news,” relate to Plaintiffs’ business and products.

        93.     Defendants’ statements were made with reckless disregard of whether they were

false and/or with knowledge that they were false. The documents provided by Defendants in the

links on their website and referenced in their videos do not support Defendants’ claims, and

empirical verification establishes that Touchstone Essentials’ products are not non-FDA compliant,

are not unsafe, are not mislabeled, do not have “red flags,” and are not “pseudoscience” or “fake

news.” Additionally, empirical verification establishes that Defendants’ characterization of the

Waiora litigation and Mr. Stone’s involvement in the lawsuit is false, as are their statements that

Touchstone Essentials is a “rebrand” of Waiora and the “root of all evil in the zeolite space,” and

that Mr. Stone lacks knowledge and scientific understanding about the products-at-issue are also

false. Further, according to Defendants’ website, Dr. Tsirikos-Karapanos is a board-certified

pharmacist, medical doctor, and cardiovascular surgeon and “recipient of prestigious awards in

thoracic and cardiovascular surgery” and, as such, was aware and should have been aware of the

falsity of his statements.

        94.     Defendants’ statements are presented as fact. For example, at the end of the Zeo

Health comparison video, Ms. Stephens states: “Dr. Nikolaos, you’ve laid the facts out on the

table. If the consumer is looking for the benefits of zeolite, the gold standard is at Zoi Global.

Once the research is done, the answers are presented.” At the end of one of the Touchstone

Essentials comparison videos, Ms. Stephens states: “Thank you so much, Dr. Nikolaos …. Like




                                                31
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 32 of 35 PageID: 32




you said, we can hoodwink some people some of the time, but not all of the people all of the time.

And at the end of the day, we put our science where our mouth is, we make it readily available,

we don’t use any trickery words, and that is with great pride that Zoi Global can hang their hat

….” Defendants further claim to support their statements with documents presented in the videos

and linked via hyperlinks.

        95.     Defendants’ statements are demonstrably untrue and can be independently verified

as such. For example, the documents cited and linked by Defendants do not support their claims.

Empirical verification establishes that Zeo Health’s and Mr. Portney’s products do not have “huge

red flags,” have not been the subject of FDA warning letters, have not been the subject of

“multiple” regulatory issues, have not been found to be “pseudoscience” or “fake news,” and that

Mr. Portney is not “well known” by regulatory agencies. Additionally, empirical verification

establishes that Touchstone Essentials’ products are not non-FDA compliant, are not unsafe, are

not mislabeled, do not have “red flags,” and are not “pseudoscience” or “fake news,” and that

Defendants’ characterization of the Waiora litigation and Mr. Stone’s involvement in the lawsuit

is false, as are their statements that Touchstone Essentials is a “rebrand” of Waiora and the “root

of all evil in the zeolite space.”

        96.     Defendants’ disparaging statements played a material and substantial part in

leading others not to deal with Plaintiffs and caused damage to Plaintiffs in terms of loss of sales,

good will, and reputation.

                                 COUNT SEVEN
                   UNFAIR COMPETITION UNDER NEW JERSEY LAW

        97.     Plaintiffs incorporate by reference all of the allegations set forth in paragraphs 1-

96 herein.




                                                 32
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 33 of 35 PageID: 33




       98.     Defendants’ statements regarding Plaintiffs and their products were made in bad

faith and with reckless disregard of whether they were false and/or with knowledge that they were

false. The documents provided by Defendants in the links on their website and referenced in their

videos do not support Defendants’ claims, and empirical verification establishes that Touchstone

Essentials’ products are not non-FDA compliant, are not unsafe, are not mislabeled, do not have

“red flags,” and are not “pseudoscience” or “fake news.” Additionally, empirical verification

establishes that Defendants’ characterization of the Waiora litigation and Mr. Stone’s involvement

in the lawsuit is false, as are their statements that Touchstone Essentials is a “rebrand” of Waiora

and the “root of all evil in the zeolite space,” and that Mr. Stone lacks knowledge and scientific

understanding about the products-at-issue are also false. Further, according to Defendants’

website, Dr. Tsirikos-Karapanos is a board-certified pharmacist, medical doctor, and

cardiovascular surgeon and “recipient of prestigious awards in thoracic and cardiovascular

surgery” and, as such, was aware and should have been aware of the falsity of his statements.

       99.     These statements are presented as fact by Defendants. For example, at the end of

the Zeo Health comparison video, Ms. Stephens states: “Dr. Nikolaos, you’ve laid the facts out on

the table. If the consumer is looking for the benefits of zeolite, the gold standard is at Zoi Global.

Once the research is done, the answers are presented.” At the end of one of the Touchstone

Essentials comparison videos, Ms. Stephens states: “Thank you so much, Dr. Nikolaos …. Like

you said, we can hoodwink some people some of the time, but not all of the people all of the time.

And at the end of the day, we put our science where our mouth is, we make it readily available,

we don’t use any trickery words, and that is with great pride that Zoi Global can hang their hat

….” Defendants further claim to support their statements with documents presented in the videos

and linked via hyperlinks.




                                                 33
 Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 34 of 35 PageID: 34




       100.     Defendants’ statements were intended to mislead the public and, by directly

comparing Plaintiffs’ products to Defendants’ products throughout their website and social media,

were intended to induce the public to purchase Defendants’ products in place of Plaintiffs’.

       101.     Defendants’ false and misleading statements caused damage to Plaintiffs in terms

of economic loss, loss of sales, good will, and reputation.

                                      PRAYER FOR RELIEF

        Wherefore, Plaintiffs, Zeo Health Ltd., Micah Portney, Touchstone Essentials, and Eddie

Stone pray for relief as follows:

        A.      Preliminarily and permanently enjoin Defendants from publishing further false,

misleading, defamatory, and disparaging statements about Plaintiffs and their products;

        B.      Enter judgment against Defendants on all counts of the Complaint;

        C.      Award Plaintiffs damages in an amount to be determined at trial;

        D.      Award Plaintiffs enhanced damages as permitted by law, plus its reasonable

attorneys’ fees and the costs of this action; and

        E.      Grant such other relief as the Court deems just and proper.

                                    DEMAND FOR JURY TRIAL

        In accordance with Fed. R. Civ. P. 38(b), Plaintiffs hereby demand a trial by jury for

all issues triable by jury.

Dated: May 18, 2021

                                              Respectfully submitted,

                                              s/ Dariush Keyhani
                                              Dariush Keyhani
                                              Keyhani LLC
                                              1050 30th Street NW
                                              Washington, DC 20007
                                              Telephone: (202) 748-8950



                                                    34
Case 2:21-cv-11410-ES-MF Document 1 Filed 05/18/21 Page 35 of 35 PageID: 35




                                  Fax: (202) 318-8958
                                  dkeyhani@keyhanillc.com
                                  Attorneys for Plaintiff




                                    35
